JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on appellant’s brief. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 84(3). It is ORDERED AND ADJUDGED that the district court’s orders filed July 18, 2017, and August 9, 2017 be affirmed. Appellant has failed to demonstrate any error in the district court’s dismissal of his complaint on the grounds that it was frivolous, failed to state a claim, and sought damages against an immune defendant. See 28 U.S.C. § 1915(e)(2). Nor has he shown any abuse of discretion in the district court’s denial of his motion for reconsideration. See Firestone v. Firestone, 76 F.3d 1205, 1208 (D.C. Cir. 1996). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.